Citation Nr: 1447811	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-30 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran served on active duty January 1967 to December 1968. 

This appeal to Board of Veterans' Appeals (Board) initially arose from a January 2008 rating in which the RO denied a rating in excess of 40 percent for service-connected residual of discogenic disease of the lumbosacral spine with radiculopathy.  

In January 2012, the Board expanded the appeal to include the matter of a TDIU as a component of the claim for increase, consistent with Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).  At that time, the Board denied a rating in excess of 40 percent for the lumbar spine disability, but granted a separate 10 percent rating, each, for radiculopathy affecting the right and left lower extremity.  The Board also remanded the issue of entitlement to a TDIU to the RO for further development.  The case is once again before the Board. 


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of discogenic disease of the lumbosacral spine, rated as 40 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; and left lower extremity radiculopathy, rated as 10 percent disabling.  The Veteran's combined service-connected disability rating is 50 percent from September 26, 2007. 

2.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.



CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) includes duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided to the Veteran in correspondence in June 2012.  This letter detailed the elements of a   TDIU claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence.  The January 2013 supplemental statement of the case reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the aforementioned notice.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  

Concerning the duty to assist, the Board finds that all necessary development has been accomplished with respect to the issue decided herein.  Of record and considered in connection with this appeal are private medical records as well as   VA examination reports and an addendum opinion, along with various written statements by the Veteran and by his representative, on his behalf.    

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, corrective VCAA notice that included a request for information on current treatment was provided in June 2012.  Additionally, VA treatment records were obtained as requested and an addendum opinion was obtained.  The case was readjudicated in a January 2013 supplemental statement of the case which included whether referral for extraschedular consideration was warranted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.


II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).   

In this case, during the course of this claim, which was filed in September 2007, service connection is in effect for residuals of discogenic disease of the lumbosacral spine, rated as 40 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; and left lower extremity radiculopathy, rated as 10 percent disabling.  The Veteran's combined disability rating is 50 percent.  As such, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R.    § 4.16(a).  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

Consideration may be given to a Veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363  

On his application for a TDIU, the Veteran reported having completed one year      of college.  Other evidence of record suggests the course of study was business administration.  The Veteran reported that he last worked full time as a mail handler in October 2001 and that his disability affected full time employment in May 2005.  He indicated that he applied for part time work as a custodian in September 2004.  On the back of the form he stated he left around November 2005 when he needed back surgery and the physician told him he needed to stop work.  In a July 2012 statement, the Veteran reported that he cannot do small jobs around the house, such as painting, plumbing, planting flowers, bushes or small trees, clearing windows, etc.  He stated that if he does these things, he needs to take Vicodin, and that when he does these types of jobs, he does it at a slow pace.

On VA orthopedic examination in November 2007, the Veteran reported low back pain with radiation into the right leg.  There was decreased sensation to pain in the back of the right lower extremity but this was inconsistent.  The diagnosis was low back pain related to severe degenerative disease of the lumbar spine, residuals from multilevel lumbosacral radiculopathies.  It was noted that the Veteran walked without the use of an assistive device and he could walk 15 to 20 minutes; he was not unsteady and did not have a history of falls.  The only effect on his activities    of daily living was a mild to moderate effect on his recreational activities.  It was stated that there was no effect on his employment because he retired in 2001 from the Post Office for non-back related reasons.  

In January 2009, the Veteran was seen with back tightness and spasms following heavy outside yard work.  The Veteran's private physician stated in February    2009 that the Veteran was limited in his ability to perform any kind of activities, including lifting, climbing, and bending, secondary to pain.  He was also unable to perform any type of recreational activities, including golf and bowling, secondary to his complaints.  

On VA examination in November 2009, the Veteran reported increased low back pain with activities such as landscaping and plumbing.  The Veteran described 
low back pain shooting into the right thigh.  He reported no bowel or bladder incontinence.  The Veteran described flare-ups every one to two months lasting from three to seven days and causing extreme limitation of activities.  He reported that he used a walker during such flare-ups.  The examiner stated that there were no incapacitating episodes of spine disease.  The diagnoses were degenerative joint disease and degenerative disc disease of the lumbar spine, with radiculopathy.  Nerve examination noted nerve dysfunction with absent paralysis and absent neuritis but neuralgia present.  The VA examiner stated that the Veteran was   retired from the Post Office; he retired in 2001 because he was eligible by age or duration of work.  The effects on his usual daily activities were none for traveling, toileting, grooming, and feeding; mild for chores, shopping, exercise, bathing, and dressing; and moderate for sports and recreation.  In addition, the Veteran's lumbar radiculopathy was noted to not affect traveling, feeding, bathing, dressing, toileting, and grooming and only mildly affected his chores, shopping, exercise, sports, and recreation.

In December 2012 the VA examiner provided an opinion that it was less likely than not that the Veteran's lumbosacral spine disability with radiculopathy prevented  him from obtaining or retaining gainful employment.  The examiner noted that the November 2009 VA examination included supporting data that the Veteran could obtain or retain a sedentary type of gainful employment.  The examiner noted, however, that he could not be in a labor intensive job that involved lifting, carrying, pulling, or pushing.  

After a careful review of the Veteran's claims file, the Board finds that the Veteran is not entitled to a TDIU.  As noted above, the Veteran is currently service-connected for residuals of discogenic disease of the lumbosacral spine and radiculopathy to both lower extremities.  As such, the relevant inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

While the Veteran reports that he cannot work due his service-connected disabilities, the probative and persuasive evidence of record is against his claim.  The Veteran retired from his job at the Post Office and it was noted by the December 2012 VA examiner that his ability to perform sedentary employment  was not affected.  This opinion is probative because it was based on review of the claims file, took into account the Veteran's self-report, considered prior physical examination findings, and provided an adequate rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the February 2008 private physician stated that the Veteran's lumbar       spine limited his ability to perform activities, he did not provide an opinion on employment, or more specifically, on the Veteran's ability to perform sedentary employment.  

The sole fact that a Veteran is unemployed or has difficulty finding employment  is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment impacts employment.  As noted above, the question is whether the claimant is capable of performing the physical acts required for employment, not whether the claimant can find employment.  See  Van Hoose, 4 Vet. App. at 363 (1993).  In this case, the most persuasive evidence indicates the Veteran retired because of either age or duration of employment, and the December 2012 VA examiner stated that his service-connected disabilities do not render him unemployable for sedentary employment.  The Veteran has some college courses in business, suggesting his ability to qualify for some forms of sedentary employment.  Thus, the weight of the probative and persuasive evidence is against a finding that the Veteran's service-connected disabilities render him unable to obtain or retain gainful employment when considering his education and experience.  Accordingly, the claim for a TDIU is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability is denied. 



____________________________________________
K. A. BANFIELD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


